Exhibit 10.1

FORBEARANCE AGREEMENT

This FORBEARANCE AGREEMENT (this “Agreement”), dated as of June 30, 2011, is by
and among HILL INTERNATIONAL, INC., a Delaware corporation (the “Borrower”), the
undersigned Lenders (as defined below) and BANK OF AMERICA, N.A., as
Administrative Agent (the “Administrative Agent”) for the Secured Parties (as
defined in the Credit Agreement defined below).

RECITALS:

A. The Borrower is party to that certain Credit Agreement, dated as of June 30,
2009 (as otherwise amended, restated or modified from time to time, the “Credit
Agreement”), among the Borrower, each lender from time to time party thereto
(collectively, the “Lenders” and each a “Lender”), and the Administrative Agent.
Capitalized terms used herein but not otherwise defined herein shall have the
meanings given such terms in the Credit Agreement.

B. The Events of Default described on Exhibit A hereto (collectively, the
“Specified Defaults”) have occurred and are continuing and the Borrower has
requested that the Agent and the Required Lenders forbear from enforcing
remedies with respect to the Specified Defaults in accordance with the terms and
conditions of this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, the parties hereto agree as follows:

Section 1. FORBEARANCE. The Administrative Agent and the Secured Parties hereby
agree to forbear from enforcing their remedies against the Borrower with respect
to the Specified Defaults during the period from the date hereof through the
earlier of (a) the date of the occurrence of any Default or Event of Default
other than the Specified Defaults and (b) September 30, 2011 (the “Forbearance
Period”). Upon the occurrence of any Default or Event of Default (other than the
Specified Defaults), the foregoing agreement to forbear from the exercise of
remedies with respect to the Specified Defaults shall automatically terminate
without any notice or other action by the Administrative Agent or the Secured
Parties, any cure period set forth under Section 8.01 of the Credit Agreement
shall be deemed to have lapsed, and the Administrative Agent and the Secured
Parties may immediately enforce any and all of their rights under the Credit
Agreement and the other Loan Documents. The agreement of the Administrative
Agent and Secured Parties set forth in this Section 1 is not intended as, nor
shall such forbearance or any failure by the Administrative Agent or any Secured
Party to enforce any of its rights or remedies with respect to any Default or
Event of Default (including, without limitation, the Specified Defaults) on or
prior to the Effective Date (as defined below) hereof be deemed to constitute, a
waiver of any of the Specified Defaults or of any other Default or Event of
Default that now exists or arises after the date hereof or of any of the
Administrative Agent’s or any Secured Party’s rights and remedies with respect
thereto.

Section 2. PRICING AND AVAILABILITY. In consideration of the agreement of the
Agent and the Secured Parties to forbear from the enforcement of remedies in
accordance with Section 1 hereof, the undersigned parties hereby acknowledge and
agree, notwithstanding anything herein or in any other Loan Document to the
contrary, as follows:

(a) during the Forbearance Period, the Applicable Rate shall be determined based
on Pricing Level 4 plus, in all cases, 0.50%; and



--------------------------------------------------------------------------------

(b) during the Forbearance Period (subject to any amendment to the Credit
Agreement after the date hereof), (i) the Outstanding Amount of all Loans shall
not exceed $80,000,000 (after giving effect to any Revolving Borrowing) and
(ii) the only Letters of Credit that shall be permitted are (x) such Letters of
Credit issued and outstanding as of June 28, 2011, (y) such Letters of Credit
requested after June 28, 2011 that meet the requirements set forth in Schedule
2(a), and (z) any other such Letters of Credit with the consent of the Required
Lenders.

Section 3. COVENANTS. In consideration of the agreement of the Administrative
Agent and the Secured Parties to forbear from the enforcement of remedies in
accordance with Section 1 hereof, the Borrower hereby covenants and agrees as
follows:

(a) The Borrower shall (i) cooperate fully with the Administrative Agent in
engaging a consultant (the “Consultant”) for the purposes of (x) analyzing the
reasonableness of the 2011 and 2012 projections delivered to the Administrative
Agent, (y) evaluating the Borrower’s short-term liquidity position and usage
requirements for the revolving credit facility under the Credit Agreement, and
(z) responding to other requests of the Lenders, and (ii) reimburse the
Administrative Agent for all reasonable out-of-pocket expenses related thereto
as required by Section 10.04 of the Credit Agreement.

(b) Neither the Borrower nor any Subsidiary shall, during the Forbearance
Period, enter into any agreement, contract, binding commitment or other
arrangement providing for any purchase or other acquisition that would otherwise
be permitted by Section 7.03(f) of the Credit Agreement, or take any action to
solicit the tender of securities or proxies in respect thereof in order to
effect any such purchase or other acquisition, without the consent of the
Required Lenders.

(c) Neither the Borrower nor any Subsidiary shall, during the Forbearance
Period, make any Restricted Payment that would otherwise permitted by
Section 7.06 of the Credit Agreement or agree to make any Restricted Payment,
without the consent of the Required Lenders.

(d) During the Forbearance Period, the Borrower shall not be permitted to
request any Eurodollar Rate Loan; each Eurodollar Rate Loan outstanding on the
date hereof shall, at the end of the Interest Period applicable thereto, either
be repaid in full or converted to a Base Rate Loan.

Section 4. ACKNOWLEDGMENT OF OBLIGATIONS. The Borrower hereby acknowledges that
it is indebted to the Secured Parties for repayment of the outstanding
Obligations under the Credit Agreement, the Notes, the other Loan Documents,
including, without limitation, the amounts set forth on Schedule 4 hereto as of
June 30, 2011, and for any additional accrued interest, costs, indemnification
obligations and attorneys’ fees and expenses, as provided in the Loan Documents.

Section 5. CONDITIONS PRECEDENT. The parties hereto agree that the forbearance
set forth in Section 1 above shall not be effective until the satisfaction of
each of the following conditions precedent (the date on which all such
conditions have been satisfied, the “Effective Date”):

(a) Documentation. The Administrative Agent shall have received (i) a
counterpart of this Agreement, duly executed and delivered by the Borrower and
Lenders constituting the Required Lenders and (ii) such other documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrower, the
authorization of this Agreement and any other legal matters relating to the
Borrower or the transactions contemplated hereby.

 

2



--------------------------------------------------------------------------------

(b) Work Fee. The Borrower shall have paid to each Lender that signs this
Agreement on or before the Effective Date a fee in an amount equal to 0.25%
times such Lender’s Commitment, which fee shall be fully earned and due on the
Effective Date shall be nonrefundable.

(c) Fees and Expenses. All fees and expenses of counsel to the Administrative
Agent estimated to date shall have been paid in full (without prejudice to final
settling of accounts for such fees and expenses).

Section 6. RELEASE. The Borrower hereby acknowledges and agrees that: (a) each
of the Administrative Agent, each other Secured Party and each of their
respective affiliates, employees, officers, agents, contractors and
attorneys-in-fact (collectively, the “Lender Parties”) have acted in good faith
in negotiating and entering into this Agreement and that the provisions hereof
are not in breach or violation of any duty or obligation, express or implied, of
such Lender Party to the Borrower; (b) each of the Lender Parties have fully
performed all of their express and implied obligations to the Borrower in
connection with the Loan Documents and with respect to all other loan and
contractual relationships between the Administrative Agent and the Secured
Parties, on the one hand, and the Borrower, on the other hand; and (c) the
Borrower has no existing defense, counterclaim, offset, cross-complaint, claim,
demand or cause of action against any of the Lender Parties of any nature,
whether in tort or in contract related to the Loan Documents. In consideration
for the execution of this Agreement, the Borrower does hereby release and
forever discharge all of the Lender Parties from any and all actions, causes of
action, debts, dues, claims, demands, liabilities and obligations of every kind
and nature, both in law and in equity, known or unknown, now existing, which
might be asserted against any Lender Party arising out of, based upon, or
associated with any action taken or not taken by any Lender Party from the
beginning of time to the date of this Agreement. The provisions of this
Section 6 shall survive the termination of this Agreement and repayment and
performance in full of the Obligations under the Loan Documents.

Section 6. REINSTATEMENT. If any consideration transferred to any Lender Party
hereunder shall be avoided in whole or in part or otherwise forfeited or
refunded to a receiver, trustee, bankruptcy estate or otherwise, or any Lender
Party is required to pay any claim arising out of the Loan Documents or any
transaction related thereto, or any Lender Party agrees to pay any such amount
as part of a compromise or settlement of pending or threatened claims, then the
Obligations due under the Loan Documents shall be reinstated to the extent of
such repayment and the Borrower shall pay over to such Lender Party all such
amounts.

Section 7. CROSS-REFERENCES. References in this Agreement to any Section are,
unless otherwise specified, to such Section of this Agreement.

Section 8. INSTRUMENT PURSUANT TO CREDIT AGREEMENT; FURTHER ASSURANCES. This
Agreement is a Loan Document executed pursuant to the Credit Agreement and shall
(unless otherwise expressly indicated herein) be construed, administered and
applied in accordance with the terms and provisions of the Credit Agreement.
Section 6.12 of the Credit Agreement is incorporated herein by reference and the
Borrower acknowledges and agrees to comply therewith, including, without
limitation, taking all such acts and entering into such instruments with respect
to the Loan Documents or otherwise as the Administrative Agent, or any Lender
through the Administrative Agent, may reasonably require.

Section 9. MISCELLANEOUS.

(a) Ratification and Confirmation of Loan Documents. The Borrower hereby
consents, acknowledges and agrees to the waivers and consents set forth herein
and hereby confirms and ratifies in all respects the Loan Documents to which it
is a party (including without limitation, the continuation and extension of the
liens granted under the Collateral Documents to secure the Obligations).

 

3



--------------------------------------------------------------------------------

(b) Fees and Expenses. Without limiting the provisions of Section 10.04 of the
Credit Agreement, the Borrower shall pay on demand all reasonable costs and
expenses of the Administrative Agent in connection with the preparation,
reproduction, execution, and delivery of this Agreement and any other documents
prepared in connection herewith, including, without limitation, the reasonable
fees and out-of-pocket expenses of counsel for the Administrative Agent.

(c) Headings. Section and subsection headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.

(d) Governing Law; Waiver of Jury Trial. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, and shall be
further subject to the provisions of Sections 10.15 and 10.16 of the Credit
Agreement.

(e) Counterparts. This Agreement may be executed in any number of counterparts,
each of which when executed and delivered shall be deemed to be an original, and
all of which when taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or electronic transmission (including .pdf file) shall be effective as
delivery of a manually executed counterpart hereof.

(f) Entire Agreement. This Agreement, together with all the Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter. No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty. Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to the other. None
of the terms or conditions of this Agreement may be changed, modified, waived or
canceled orally or otherwise except in a writing signed by the Administrative
Agent for such purpose.

(g) Enforceability. Should any one or more of the provisions of this Agreement
be determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.

(h) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Borrower, the Administrative Agent, each Lender and their
respective successors and assigns (subject to Section 10.06 of the Credit
Agreement); provided that the Borrower may not assign or transfer any of its
interest hereunder without the prior written consent of the Agent.

(i) Loan Documents. Except as expressly set forth herein, the waivers and
consents provided herein shall not by implication or otherwise limit, constitute
a waiver of, or otherwise affect the rights and remedies of the Agent and the
Lenders under the Credit Agreement or any other Loan Document, nor shall they
constitute a waiver of any Event of Default, nor shall they alter, modify, amend
or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document. The
forbearance and other agreements described herein shall apply and be effective
only with respect to the Specified Defaults specifically referred to in the
applicable provisions hereof. The Credit Agreement and the other Loan Documents
shall continue in full

 

4



--------------------------------------------------------------------------------

force and effect in accordance with the provisions thereof. As used in the
Credit Agreement, the terms “Agreement”, “herein”, “hereinafter”, “hereunder”,
“hereto” and words of similar import shall mean, from and after the date hereof,
the Credit Agreement as amended hereby.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

BORROWER: HILL INTERNATIONAL, INC. By:  

/s/ Irvin E. Richter

Name:  

Irvin E. Richter

Title:  

Chairman and Chief Executive Officer

 

Forbearance Agreement

Signature Page



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Rosanne Parsill

Name:  

Rosanne Parsill

Title:  

Vice President

 

Forbearance Agreement

Signature Page



--------------------------------------------------------------------------------

LENDERS: BANK OF AMERICA, N.A., as Lender, Swing Line Lender and L/C Issuer By:
 

/s/ George Linhart

Name:  

George Linhart

Title:  

Senior Vice President

 

Forbearance Agreement

Signature Page



--------------------------------------------------------------------------------

CAPITAL ONE, N.A., as Lender By:  

/s/ Allison Sardo

Name:  

Allison Sardo

Title:  

Senior Vice President

 

Forbearance Agreement

Signature Page



--------------------------------------------------------------------------------

THE PRIVATEBANK AND TRUST COMPANY, as Lender By:  

/s/ Matthew Gibbons

Name:  

Matthew Gibbons

Title:  

Managing Director

 

Forbearance Agreement

Signature Page



--------------------------------------------------------------------------------

PNC BANK NATIONAL ASSOCIATION, as Lender By:  

/s/ William Cornelius

Name:  

William Cornelius

Title:  

Vice President

 

Forbearance Agreement

Signature Page



--------------------------------------------------------------------------------

EXHIBIT A

Specified Default

Sections 7.11(b), 7.11(c) and 8.01(b) of the Credit Agreement – failure of the
Borrower to comply with the Consolidated Leverage Ratio and Consolidated Fixed
Charge Coverage Ratio during the Forbearance Period.

Exhibit A



--------------------------------------------------------------------------------

SCHEDULE 2(a)

to Forbearance Agreement

Approved Letters of Credit

 

Beneficiary

   Maximum Amount     

Purpose

Ministry of Infrastructure, Kosovo

   $ 2,000,000       Performance Bond and Advance Payment Guarantee

Aqua Braila SV, Romania

   $ 600,000       Advance payment guarantee

Aqua Salaz SV, Romania

   $ 70,000       Advance payment guarantee

Aqua Timisoara SV, Romania

   $ 700,000       Performance Bond and Advance Payment Guarantee

Aba Canal SA, Sibiu, Romania

   $ 600,000       Performance Bond and Advance Payment Guarantee

Jeddah Municipality, Saudi Arabia

   $ 225,000       Bid Bond

HSBC(china) BUCG Sanas Airport

   $ 2,000,000       Advance payment guarantee

HSS Holdings - Comoros Island Development Program

   $ 12,000,000       Advance payment guarantee

Schedule 2(a) to Forbearance Agreement



--------------------------------------------------------------------------------

SCHEDULE 4

to Forbearance Agreement

Certain Outstanding Obligations as of June 30, 2011

 

Revolving Loans

  

Principal Amount of Outstanding Swing Line Loans:

   $ 0.00   

Accrued and unpaid interest on Swing Line Loans:

   $ 0.00   

Accrued and unpaid default interest:

   $ 0.00   

Letters of Credit Outstanding

  

Face Amount:

   $ 11,643,500.35   

Undrawn Amount:

   $ 11,643,500.35   

Expiration Date:

     multiple   

Beneficiary:

     multiple   

Accrued and unpaid Letter of Credit Fees:

     see invoice as of 6/30/11   

Accrued and unpaid L/C Issuer fronting fees:

     N/A   

Principal amount of Revolving Loans Outstanding:

   $ 72,300,000.00   

Accrued and unpaid interest on outstanding Revolving Loans:

   $ 798,181.40   

Accrued and unpaid default interest:

   $ 0.00   

Unused fees

   $ 20,954.25   

Schedule 4 to Forbearance Agreement